Citation Nr: 1510391	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-17 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected depressive disorder, in excess of 50 percent from March 15, 2010 and 70 percent from December 21, 2011.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU) prior to October 29, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Court has held that a claim for a TDIU is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue will be considered herein.  As will be detailed below, the Board is herein granting entitlement to a 100 percent schedular rating for depressive disorder from October 29, 2014 and has determined that the issue of entitlement to a TDIU is rendered moot by the assignment of the 100 percent disability rating in this decision.  As such, the issue of entitlement to a TDIU has been rephrased accordingly.


FINDINGS OF FACT

1.  Prior to October 29, 2014, the Veteran's depressive disorder has been manifested by near continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; irritability; panic attacks; difficulty in adapting to stressful circumstances; suicidal ideation; and the inability to establish and maintain effective relationships.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place were not shown.

2.  From October 29, 2014, the Veteran's service-connected depressive disorder has been manifested by symptoms that more closely approximate total occupational and social impairment.

3.  The Veteran's depressive disorder does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

4.  From March 15, 2010 to October 29, 2014, the Veteran's service-connected depressive disorder precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent, but no higher, for depressive disorder have been met prior to October 29, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9434 (2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for his service-connected depressive disorder have been met from October 29, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9434 (2014).

3.  From March 15, 2010 to October 29, 2014, the criteria for entitlement to a TDIU based on depressive disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the depressive disorder claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in May 2010 and April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his service-connected depressive disorder from March 15, 2010, the date of claim, and a 70 percent evaluation from December 21, 2011, the date of a treatment record documenting pertinent psychological symptomatology.  As will be detailed below, the Board herein finds that a 70 percent disability rating, but no higher, is warranted for the period prior to October 29, 2014 and a 100 percent disability rating is warranted from October 29, 2014.

The Veteran's depressive disorder is evaluated pursuant to 38 C.F.R. § 4.130, DC 9434.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 40 to 55 as determined by private and VA treatment providers.  These scores are indicative of moderate to severe impairment.  According to the DSM-V, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the period prior to October 29, 2014 and a 100 percent disability rating is warranted from October 29, 2014.

The Board initially notes that the Veteran's examination and treatment records indicate he suffers from posttraumatic stress disorder (PTSD) in addition to the service-connected depressive disorder.  See, e.g., the VA examinations dated April 2014 and May 2010; see also the letter from Dr. S.C. dated December 2011.  To this end, it is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Although the April 2014 VA examiner does attempt to distinguish between the symptomatology associated with the Veteran's depressive disorder and that resulting from his PTSD, the examiner noted that the PTSD symptoms were minimal.  Moreover, no other VA or private treatment provider has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected depressive disorder.

Here, the Veteran was afforded a VA examination as to his depressive disorder claim in May 2010.  The examiner noted that the Veteran's psychological symptoms caused functional and social impairment.  Specifically, the Veteran endorsed a lack of energy, interest, and motivation, which the examiner noted would impact his work situation.  The examiner explained that the Veteran "would have difficulty sustaining his effort and motivation."  The Veteran endorsed impaired concentration.  He previously worked as a corrections officer and retired in 2007.  He reported that he had been irritable with co-workers in the past, as well as irritable and aggressive with inmates.  The examiner noted, "[w]hen he was working, the impact of his anger in the work setting was happening every day and he was written up for it on one occasion."  The Veteran reported that he experiences crying spells several times per week.  He also endorsed a depressed mood and very little energy.  He gains "little enjoyment from things."  The Veteran did not report suicidal or homicidal ideation.  He indicated that he experiences anxious worry.  He reported impaired sleep and stated that he gets four to five hours of sleep per night.  The examiner noted the Veteran's "significant anger and irritability."  The Veteran stated that he is angry every day.  With respect to occupational impairment, the examiner concluded, "[h]e has difficulty sustaining concentration to read and his impaired concentration as well as his lack of energy and motivation would interfere with his functioning in any work situation."

With respect to social impairment, the Veteran reported that he has pulled away from his friends and extended family; "[h]e is not in the mood to do anything because of his depression and he does not feel like being around people or seeing people."  The Veteran indicated that he screams at his wife, nearly every day.  He isolates himself from her in order to avoid conflict because of his depression.  He "is easily stressed and frustrated by his very demanding elderly mother because of his depression and compromised ability to manage those demands and stress."  The Veteran avoids crowds and exhibits hypervigilance.  The examiner indicated that the Veteran does not exhibit mania, hallucinations, or delusions.  His speech was logical and goal-directed.  There was no psychotic impairment.  The Veteran attends to self-care and hygiene.  A GAF of 52 was assigned.

In a December 2011 letter, Dr. S.C. reported that the Veteran has GAF scores ranging from 40 to 50.

In a February 2012 letter, Ms. K.B. stated that the Veteran participates in group and individual supportive counseling.

In an undated letter, the Veteran's spouse indicated that the Veteran is easily agitated and nervous.  She also stated that the Veteran is at times hostile, rude, and loud-mouthed.

In a November 2012 private psychological evaluation, Dr. H.C. noted that the Veteran has not worked since 2006.  He has been married for forty-two years and has three adult children.  The Veteran attempted suicide three times between 1970 and 1983.  Dr. H.C. noted that the Veteran stated he could not work anymore because "[t]he pressure and responsibility were too great."  The Veteran reported that his anger was bad and he "had knocked out one of the officers."  He also stated that he "got into a lot of fights with inmates."  He indicated that he was losing patience and worried about harming people.  As to his marriage, the Veteran stated that he and his wife "are distant from each other and don't talk much anymore."  He reported, "I can't be around people.  I got into a lot of arguments and fights."  Dr. H.C. noted that the Veteran exhibited a flattened affect with moderate modulation.  The Veteran's mood was sad and low, and he appeared depressed.  His judgment and mood were impaired.  Dr. H.C. reported that the Veteran "is sad some part of every day, suffers fatigue and physical exhaustion, has loss of libido, mood and motivation are impaired, experiences little joy, suffers guilt, currently has passive thoughts of suicide, poor self-esteem, feels worthless and feels hopeless that life can be different."  A GAF of 49 was assigned.
Dr. H.C. also submitted a disability benefits questionnaire dated July 2013 in which he reported that the Veteran exhibits "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  Dr. H.C. noted that the Veteran is in persistent danger of hurting himself or others.

The Veteran was again afforded a VA examination in April 2014 at which time the examiner diagnosed him with major depressive disorder, moderate with anxious distress; he also diagnosed the Veteran with posttraumatic stress disorder.  The examiner indicated that the depressive disorder causes "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  The examiner noted that the Veteran experiences a loss of interest in interacting with others and feelings of worthlessness.  The Veteran continues to reside with his wife.  He reported that he stopped using cocaine two years ago.  He stated that he stopped using alcohol for a year, but relapsed six months ago.  The Veteran indicated that he now only drinks alcohol in social settings.  The examiner noted that "at this time, his history of substance abuse is not presently a factor in his functioning."

The April 2014 VA examiner also noted that the Veteran endorsed depression and isolates himself from others.  The Veteran reported a strong supportive relationship with his wife, three adult children, and four grandchildren.  He has frequent contact with his mother and regular telephonic contact with his siblings.  However, the examiner noted that the Veteran's physical problems have "led him to feel ineffective in his life and . . . he tends to isolate from others with little desire to interact to do much of anything."  The Veteran reported that he tries to visit a friend who has a cleaning business; however, he does not do many activities outside the home.  He endorsed the following symptoms:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work and work-like setting.  The Veteran denied suicidal ideation, psychosis, or paranoid ideation.  He stated that, at times, he feels so overwhelmed by his worries he becomes very anxious and begins to shake.  He "feels a sense of hopelessness, helplessness, and worthlessness about his physical condition which overwhelms him and lead[s] him to isolate even from his wife."  The examiner concluded that the Veteran's symptoms have worsened since his last examination.

In an October 2012 VA treatment record, the Veteran endorsed flashbacks, intermittent anger, and guilt.  He reported "some feelings of helplessness, with some passive thoughts of wishing he was dead, with the last episode being a week back, and thoughts of wife prevented him to think any further."  A GAF of 40 was noted at that time.  In March 2013, the Veteran reported that he continues to help his friend with his dry cleaning business along with playing numbers.  He plans to go fishing when the weather improves because it helps him relax.  The Veteran reported a decrease in some symptoms in May 2014; notably, he reported that his panic attacks had decreased to two to three times per week.

In an October 2014 updated psychological evaluation, Dr. H.C. noted the Veteran's report that "he does very little that brings any joy to him and his quality of life is constricted and shallow due to his service-connected conditions."  The Veteran stated that he cannot meet the rigors and demands of any substantially gainful employment in any work setting.  Dr. H.C. indicated that the Veteran does little with his time and reported frequent confrontations with people.  He isolates himself.  The Veteran continues to spend time with his friend who has the dry cleaning business.  He reported that he is no longer able to drive long distances, as he has panic attacks in traffic.  The Veteran endorsed active suicidal thoughts.  He continues to report chronic sleep problems including frequent awakenings.  Dr. H.C. noted that the Veteran's "self-esteem is poor and he endorses feeling worthless and hopeless that his conditions with improve."  Dr. H.C. observed that the Veteran "is easily agitated, easily provoked, and tends to misinterpret social situations."

In his October 2014 report, Dr. H.C. further stated that the Veteran has the means to harm himself, his judgment is poor, his abstract thinking is poor, and he suffers paranoid thoughts.  Dr. H.C. reported, "[w]hile he denies hallucinations, he suffers idiosyncratic thoughts . . . His behavior is grossly inappropriate."  Dr. H.C. also indicated that the Veteran's short term memory is impaired; he complains of forgetting to complete tasks.  A GAF of 47 was assigned.  With respect to occupational impairment, Dr. H.C. reported that the Veteran "more likely than not cannot retain nor maintain substantially gainful employment."  Dr. H.C. explained, 

[The Veteran's] behavior, to include poor judgment, poor abstract reasoning and constricted thinking would prevent any involvement in a work situation . . . He could not, under any work setting, get along with others and could not take direction from a supervisor.  His anxiety level is high and he is susceptible to frequent panic attacks.  Both physically and emotionally, he presents a picture of lethargy, depletion, limited desire and motivation.  There is some degree of probability that he is harmful to self and others.  He is confused and limited in understanding complex direction.  His depression is significant and overwhelming to him . . . He is significantly impaired and more likely than not suffers total social and occupational impairment.  His condition is more likely than not static, entrenched, and thus, total and permanent and not subject to change.

See the updated psychological evaluation dated October 2014.

In support of his claim, the Veteran also submitted a disability benefits questionnaire from Dr. H.C. dated October 2014, which indicated that the Veteran's psychological symptoms caused "[t]otal occupational and social impairment."

After a thorough review of the evidence, the Board finds that the impact of the Veteran's depressive disorder on his social and industrial functioning for the period prior to October 29, 2014 is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  In this regard, the Board acknowledges that the GAF scores assigned to this disability throughout the appeal period have reflected various levels of impairment-from moderate to serious.  However, it is the symptoms specifically noted at the Veteran's evaluation and treatment records that are of the utmost significance.
In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected depressive supports the assignment of a 70 percent rating for the period prior to October 29, 2014, because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability; suicidal ideation; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.  Specifically, these symptoms have been endorsed by the Veteran and the VA and private treatment providers and examiners.  The Board has thoroughly reviewed the record and finds that the medical evidence shows that the Veteran's depressive disorder symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation prior to October 29, 2014.

As will be explained below, the medical evidence is demonstrative of total occupational impairment effective from October 29, 2014, the date of the private psychological evaluation indicating that the Veteran's occupational and social functioning were significantly limited by his psychological symptomatology.  Critically, total occupational and social impairment has not been shown prior to October 29, 2014.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the Veteran reported a history of suicidal as well as unprovoked irritability, and was noted to be in 'persistent danger of hurting self or others,' the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of total occupational and social impairment prior to October 29, 2014.

The Board recognizes that the Veteran was not employed during the period under consideration.  However, prior to October 29, 2014, no medical professional has provided any opinion indicating that the Veteran's depressive disorder alone has caused total occupational and social impairment.  Accordingly, in this case, the symptoms shown in the VA examinations do not equate to the symptoms contemplated for a 100 percent rating at any time prior to October 29, 2014.  Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's depressive disorder warranted a 70 percent evaluation, but no higher, prior to October 29, 2014.

For the reasons set forth below, the Board finds that the totality of the evidence of record indicates that the Veteran's cumulative psychological symptomatology more closely approximates total social and occupational impairment from October 29, 2014.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in DC 9434 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

Critically, as described above, there is sufficient medical evidence of record to demonstrate that the Veteran's psychological symptomatology is productive of total social and occupational impairment from October 29, 2014.  Specifically, in his October 2014 updated psychological evaluation, Dr. H.C. determined that the Veteran depressive disorder causes him to be significantly impaired and he, more likely than not, suffers total social and occupational impairment.  These findings were confirmed in the October 2014 disability benefits questionnaire.

Accordingly, the Board finds that the psychiatric symptomatology, as exhibited by the Veteran from October 29, 2014, indicates severe symptoms of depressive disorder, thereby warranting a 100 percent rating for this disability.  Accordingly, and based on this evidentiary posture, the Board finds that the Veteran's depressive disorder is manifested by symptoms that more nearly approximate total social and occupational impairment.  A 100 percent rating for this service-connected disability, pursuant to DC 9434, is warranted from October 29, 2014.  38  C.F.R. § 4.7 (2014).

The Board additionally finds that the Veteran's depressive disorder does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's depressive disorder symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his psychological symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

III.  Entitlement to a TDIU prior to October 29, 2014.

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

As noted in the Introduction, the Board recognizes that the Veteran raised an alternate claim of entitlement to a TDIU based upon his depressive disorder symptomatology.  The Board has herein granted entitlement to a 100 percent evaluation for depressive disorder from October 29, 2014.  To this end, the Board recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In this matter, the Veteran seeks entitlement to a TDIU based upon his service-connected psychological and varicose vein disabilities.  See, e.g., the Veteran's TDIU claim dated November 2014; see also the Board hearing transcript dated January 2015.  He does not contend that a TDIU is warranted solely based on his varicose vein symptomatology.  Accordingly, the issue of entitlement to a TDIU for the period from October 29, 2014, is rendered moot by the assignment of the 100 percent disability rating in this decision.

With respect to the period from the date of the increased rating claim, March 15, 2010 to October 29, 2014, it is undisputed that the Veteran meets the percentage requirements for schedular consideration of TDIU under 38 C.F.R. § 4.16(a).  Thus, the question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

A review of the evidence of record demonstrates that the Veteran ended his employment as a corrections officer in September 2006.  See the Veteran's claim of TDIU dated November 2014.  Pertinently, the May 2010 VA examiner noted that the Veteran "has difficulty sustaining concentration to read and his impaired concentration as well as his lack of energy and motivation would interfere with his functioning in any work situation."  These findings are supported by the July 2013 disability benefits questionnaire submitted by Dr. H.C., which indicated that the Veteran had "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

Based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the medical evidence supports an award of TDIU from March 15, 2010 to October 29, 2014.  38 U.S.C.A. § 5107(b).

ORDER

An initial disability rating of 70 percent, but no higher, for depressive is granted prior to October 29, 2014.

An initial disability rating of 100 percent is granted for the service-connected depressive disorder from October 29, 2014.

Entitlement to a TDIU is granted from March 15, 2010 to October 29, 2014.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


